Citation Nr: 0417490	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
varicocele, status post varicocelectomy.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, lumbar and cervical spine.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
impotency.

4.  Entitlement to service connection for urinary tract 
infection/incontinence.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  






REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO.

The RO denied entitlement to an increased (compensable) 
rating for the service-connected left varicocele status post 
varicocelectomy. 

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in February 2004.  A copy of the hearing 
transcript is associated with the claims file.  

The Board notes that the RO issued a rating decision in 
December 2003 which denied service connection for 
degenerative disc disease, lumbar and cervical spine; 
impotency; urinary tract infection/incontinence; and for a 
psychiatric disorder.  


In February 2004, the veteran submitted a Notice of 
Disagreement as to all of the issues addressed in the 
December 2003 rating decision.  

The appeal as to the issues of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for degenerative disc 
disease, lumbar and cervical spine; whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for impotency; entitlement 
to service connection for urinary tract 
infection/incontinence; and entitlement to service connection 
for a chronic acquired psychiatric disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The left varicocele, status post varicocelectomy is 
manifested by mild tenderness on palpation.

2.  The left varicocele, status post varicocelectomy is not 
productive of a discernible scar on the testicle, hydrocele, 
recurrence of varicocele or testicular artery injury.

3.  The left varicocele, status post varicocelectomy is not 
likely manifested by urinary tract infections, incontinence, 
or impotence.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
left varicocele, status post varicocelectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.20, 4.115b, Diagnostic Code 7523 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his service-connected left 
varicocele, status post varicocelectomy is currently 
manifested by incontinence, urinary tract infections, 
impotence and testicular discomfort.  In this case, the 
veteran was originally granted service connection for left 
varicocele, status post varicocelectomy by the RO in an April 
1999 rating decision.  An initial noncompensable rating was 
assigned.  The veteran timely appealed the initial 
noncompensable rating assigned for the left varicocele, 
status post varicocelectomy.  

In a November 2000 decision, the Board determined that the 
medical evidence of record did not warrant the assignment of 
an initial compensable rating for the left varicocele, status 
post varicocelectomy.  

Then, in April 2001, the veteran submitted a claim for an 
increased (compensable) rating for the left varicocele, 
status post varicocelectomy.  

The veteran was afforded a VA genitourinary examination in 
July 2001.  He reported that the residuals of his 
varicocelectomy included problems with constant urinary tract 
infections, sexual problems, impotence, burning during 
urination, dysuria and slight pain in the area.  The 
impression was history of left varicocele, status post 
varicocelectomy.  

The RO issued a rating decision in February 2002 wherein it 
denied an increased rating based on a finding that the 
medical evidence did not show that the residuals of the left 
varicocele status post varicocelectomy caused an actual 
disability.  The veteran timely appealed that determination.  

In September 2002, the veteran was afforded another VA 
genitourinary examination to determine if his varicocelectomy 
was related to his sexual dysfunction, incontinence of bowel 
and bladder, depression and/or painful tender scar.  

After an examination of the veteran and a review of his 
medical records, the examiner indicated that the veteran had 
normal testicular exam with normal size and consistency of 
the bilateral testicles.  He did have grimace to palpation of 
the bilateral testicles, the left he said was more tender 
than the right.  He had normal rectum , rectal walls, and 
prostate.  He had normal sphincter tone.  There was no 
fistula.  The veteran had normal penis.  

He was wearing an adult diaper which was wet.  There was no 
discernible scar on the testicle that could be related to 
varicocelectomy.  The diagnosis was that of sexual 
dysfunction; incontinence, bowel and bladder; painful tender 
scar; and depression.  The examiner noted that a 
varicocelectomy was often done to improve fertility and 
microsurgical varicocelectomy could actually improve low 
testosterone levels.  Most common complications of 
varicocelectomy were hydrocele, recurrence of varicocele, and 
testicular artery injury.  

The examiner concluded that it was not likely that the 
veteran had testicular artery injury from his varicocelectomy 
since he had normal size of the bilateral testicles.  The 
veteran's bowel and bladder incontinence were not likely 
related to varicocelectomy.  Sexual dysfunction was not 
likely related to varicocelectomy.  That had been associated 
with a low testosterone level according to his medical 
records.  There was no painful tender scar on the exam.  The 
examiner also opined that the veteran's depression was not 
likely related to history of varicocelectomy but rather 
related to chronic back pain, financial and interpersonal 
stressors.  

The veteran testified as to the severity of the condition at 
a video conference hearing before the undersigned Veterans 
Law Judge in February 2004.  He testified that the problems 
associated with his service-connected varicocele status post 
varicocelectomy included incontinence, psychiatric disorder, 
impotence, urinary tract infections and a painful, itchy 
scar.  

The veteran also reported that he received Social Security 
Disability benefits for his back condition and his 
depression.  


Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

A varicocele is not listed under the VA Rating Schedule.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
disease and injuries be assigned by analogy to conditions of 
functional origin  See 38 C.F.R. § 4.20 (2003).

With respect to the applicable law, a varicocele may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  

A 30 percent rating is assigned for recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2003).  

However, per the September 2002 VA examination report, the 
veteran's bowel and bladder incontinence was not associated 
with the service-connected left varicocele status post 
varicocelectomy.  Moreover, the examiner opined that the 
veteran's sexual dysfunction was also not likely related to 
varicocelectomy, noting that his medical records suggested 
that the sexual dysfunction had been associated with a low 
testosterone level.  

In addition, the examiner indicated that there was no 
testicular artery injury.  The examiner did not indicate that 
there was evidence of varicose veins, chronic epididymal 
orchitis or renal dysfunction or any other residuals from 
urinary tract infection.  As such, an increased (compensable) 
rating for testicular disability involving varicocele is not 
warranted under Diagnostic Code 7525.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7525 (2003).

The veteran's service-connected residuals of a left 
varicocelectomy are currently rated by analogy as 
noncompensably disabling under 38 C.F.R. § 4.118 (Diagnostic 
Code 7804).  A 10 percent evaluation may be assigned for 
scars that are symptomatic.  38 C.F.R. § 4.118 (Diagnostic 
Codes 7803, 7804).  This is true under both old and new 
rating criteria.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002). (During the pendency of the veteran's 
claim, the VA regulation dealing with rating skin 
disabilities, 38 C.F.R. § 4.118, was amended, effective 
August 30, 2002. See 67 Fed. Reg. 49,596 (July 31, 2002). 

Under the pertinent criteria in effect prior to August 30, 
2002, Diagnostic Code 7803 provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002). Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted. 38 
C.F.R. § 4.118 (Diagnostic Code 7804) (2002).

Under the revised criteria for Diagnostic Code 7803, scars 
that are superficial and unstable warrant a 10 percent 
rating. 67 Fed. Reg. 49,596 (July 31, 2002).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and a superficial scar is one 
not associated with underlying soft tissue damage.  Note (1) 
and Note (2), 67 Fed. Reg. 49,596 (July 31, 2002).  
Diagnostic Code 7804 provides that scars that are superficial 
and painful on examination warrant a 10 percent rating.  67 
Fed. Reg. 49,596 (July 31, 2002).  A superficial scar is one 
not associated with underlying soft tissue damage. Note (1), 
67 Fed. Reg. 49,596 (July 31, 2002).

Nonetheless, the criteria for a compensable separate rating 
based on the veteran's scar have not been met under the old 
or the new regulations.  The record reflects that, when 
examined by VA in September 2002, there was no discernible 
scar on the left testicle that could be related to the 
varicosity surgery.  Nevertheless, a barely visible scar 
would not warrant a compensable rating under 38 C.F.R. § 
4.118.  Additionally, it should be pointed out that there 
were no other functional losses caused by the varicocele or 
varicocelectomy.  No debility from the varicocelectomy was 
identified on any VA examination.

However, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include 
Diagnostic Codes 7599-7523, 7599- 7524, and 7199-7120.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

The Board finds that the veteran's testicular disability may 
also be rated by analogy to testicular atrophy.  A 
noncompensable evaluation may be assigned for complete 
atrophy of one testis, and 20 percent for complete atrophy of 
both testes.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2003).  In this case, however, there is no competent medical 
evidence to suggest that the veteran suffers from unilateral 
or bilateral testicular atrophy.  Per the September 2002 VA 
examination report, the veteran's testicular examination was 
normal and there was no indication of varicocele, 
epididymitis or orchitis.  The veteran's testicular pain was 
not found to be related to varicocele.  As such, a 
compensable rating for testicular disability involving 
varicocele is not warranted under Diagnostic Code 7523.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2003).

The Board also notes that the veteran's testicular disability 
may be rated by analogy to post operative residuals of a 
testicular removal.  A noncompensable evaluation may be 
assigned for removal of one testis, and 20 percent for 
removal of both testes.  38 C.F.R. § 4.115b; Diagnostic Code 
7524 (2003).  In this case, the evidence clearly shows he has 
not had either testicle removed.  Hence, a compensable rating 
for testicular disability involving varicocele is not 
warranted under Diagnostic Code 7524.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2003).

The Board also finds that the veteran's service-connected 
left varicocele status post varicocelectomy may be evaluated 
by analogy to varicose veins under Diagnostic Code 7120.  In 
this regard, a varicocele is defined as "a varicose condition 
of the veins of the pampiniform plexus..." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1933 (29TH Edition, 2000) 
(emphasis added).

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  The Note to the revised Diagnostic 
Code 7120 specifies that the evaluations provided are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity must be evaluated 
separately. See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2003).

In this case, per the September 2002 VA examination report, 
it is clear that the veteran does not have testicular 
varicose veins.  As such, an increased (compensable) rating 
for the service-connected left varicocele, status post 
varicocelectomy is not warranted under Diagnostic Code 7120.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7120 (as effective 
prior to and as of January 12, 1998).

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his belief as to its current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Given the record as described above, the Board finds that 
there is no basis for awarding an increased (compensable) 
schedular rating.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for an increased (compensable) rating. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board must consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA) on the veteran's claim.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO, including a July 2001 
duty to assist letter, as well as the February 2002 rating 
decision, the April 2002 Statement of the Case, and 
Supplemental Statements of the Case, the veteran was notified 
of what information was necessary to substantiate his claim 
for an increase in the disability evaluation for his service-
connected left varicocele status post varicocelectomy, as 
well as whether he, or VA, bore the burden of producing or 
obtaining the evidence.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. § 
5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The 
veteran has been afforded VA examinations to determine the 
severity of his service-connected left varicocele status post 
varicocelectomy.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently decided the case of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This case held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, a VCAA notice letter referable to increased 
evaluation for the service-connected left varicocele status 
post varicocelectomy was provided to the veteran in July 
2001, prior to the February 2002 initial unfavorable AOJ 
decision.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not explicitly contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

Through the July 2001 duty to assist letter, the February 
2002 rating decision, the Statement of the Case (SOC), as 
well as the supplemental statement of the case, guidance was 
provided to the veteran with respect to the evidence 
necessary to substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.


ORDER

Entitlement to an increased (compensable) rating for the left 
varicocele status post varicocelectomy is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the CAVC 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The AMC must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the AMC must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

As noted herein above, the RO issued a rating decision in 
December 2003 wherein it denied service connection (on a new 
and material basis) for degenerative disc disease, lumbar and 
cervical spine and impotency; and service connection (on a 
direct basis) for urinary tract infection/incontinence, and 
for a psychiatric disorder.  In February 2004, the veteran 
submitted a Notice of Disagreement as to all of the issues 
addressed in the December 2003 rating decision.  

The RO has not yet issued a Statement of the Case as to these 
issues.  



Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed, the claimant is 
entitled to a statement of the case, and the failure to issue 
such is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

As such, the issuance of a statement of the case as to these 
issues is now required, in accordance with 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2003).  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC is requested to issue a 
statement of the case addressing the 
issues of (1) whether new and material 
evidence has been presented to reopen the 
claim of entitlement to service 
connection for degenerative disc disease, 
lumbar and cervical spine; (2) whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for 
impotency; (3) entitlement to service 
connection for urinary tract infection 
and/or incontinence; and (4) entitlement 
to service connection for a psychiatric 
disorder, in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 
19.29, 19.30 (2003).  The veteran should 
be clearly advised of the need to file a 
timely substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless otherwise 
notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



